Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 1 of 23 PageID 1




                    IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

 LEGACY ENTERTAINMENT
 & ARTS FOUNDATION, INC d/b/a
 LAWYERS MATTER TASK FORCE;
 and FICTITIOUS PLAINTIFF 1;

                Plaintiffs,


 V.                                                  Case No.: __________________

 RONALD DION DESANTIS, in his official          INJUNCTIVE RELIEF AND
 capacity as Governor of the State of Florida; JURY TRIAL DEMAINDED
 ASHLEY BROOKE MOODY, in her official
 Capacity as Attorney General of the State of
 Florida; and JOHN WILLIAM MINA, in his
 official capacity as Sheriff of Orange County,
 Florida;

                Defendants.

                                       COMPLAINT

        Legacy Entertainment & Arts Foundation, Inc., d/b/a Lawyers Matter Task Force,

 and Fictitious Plaintiff 1, by and through their undersigned counsel, and for their Complaint

 against Defendants, Governor Ronald Dion DeSantis, Attorney General Ashley Brooke

 Moody, and Orange County Sheriff, John William Mina, state and allege as follows:

                                       INTRODUCTION

        1.      This is an as-applied and facial constitutional challenge under 42 U.S.C. §

 1983, to Florida CS/House Bill 1, to be codified in Florida Statutes [ __ ] (Combating

 Public Disorder Act) (hereinafter the “Anti-Riot Bill” or the “Bill”), and such Florida laws


                                              1
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 2 of 23 PageID 2




 it amends1 (collectively the “Denounced Laws”). Under the pretext of preventing “riots,”

 the Denounced Laws seek to arrest the peaceful expression of free speech protected by the

 United States Constitution by: (1) equating peaceful organizing and the support of protest

 by “acting in furtherance of a riot”, “inciting a riot,” or “acting with a common intent”; (2)

 exposing peaceful demonstrators and social justice advocacy organizations to civil and/or

 criminal liability for the “conditions arising from a riot” caused by conduct that unrelated

 persons who engage in, regardless of the protestors’ or organizations’ intent, the likelihood

 that their speech with result in violence or forceful action, or the imminence of such an

 action; (3) failing to adequately describe what conduct or speech will subject an individual

 or an organization to liability for “inciting a riot”; (4) effectively discouraging any support

 of peaceful protest “with two or more persons acting with a common intent”; (5)

 intimidating protestors or organizations from participating in protests by “increasing the

 offense severity ranking” and “requiring persons arrested for such violation be held in

 custody until first appearance” for crimes committed in “furtherance of a riot,” all in

 violation of the First, Eighth, and Fourteenth Amendments. A true and exact copy of the

 Bill is attached hereto as Exhibit A and incorporated herein by reference.

        2.      The right of individuals to express themselves on important public issues –

 including police reform, as seen in the aftermath of the murder of George Floyd in 2020 –


 1
   See Florida Statutes §§ 166.241, 316.2045, 768.28, 748.011, 784.021, 784.03, 784.045, 784.07,
 806.13,810.02, 812.014, 870.01, 870.02, 921.0022.
                                               2

                                    BATES LIGON, PLLC
                            111 North Orange Avenue, Suite 800
                                     Orlando, FL 32801
                               http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 3 of 23 PageID 3




 is a form of expression that “has always rested on the highest rung of First Amendment

 values.” Carey v. Brown, 447 U.S. 455, 467 (1980). The First Amendment exists to

 “protect the free discussion of governmental affairs,” Mills v. State of Alabama, 348 U.S.

 214, 218 (1966), and enable “uninhibited, robust, and wideopen” debate on public issues,

 Watts v. United States, 394 U.S. 705, 708 (1969). This “is more than self-expression; it is

 the essence of self-government.” Garrison v. Louisiana, 379. U.S. 64, 74-75 (1964). And

 “[e]ffective advocacy of both public and private points of view, particularly controversial

 ones, is undeniably enhanced by group association.” N.A.A.C.P v. State of Alabama ex rel.

 Pattterson, 357 U.S. 449. 460 (1958).

         3.      Plaintiffs plan to exercise their First Amendment rights of free speech and

 association to protest both public and private points of view, and will encourage others to

 participate in such forms of peaceful self-expression.

         4.      The Anti-Riot Bill was passed in response to protests against the murders

 of minorities by the hands of police officers – including the murders of George Floyd,

 Breonna Taylor, and Elijah McClain.

         5.      These statutes are unconstitutional on their face and as-applied to Plaintiffs’

 planned speech and expressive conduct because: (1) they target protected speech under the

 First Amendment; (2) they are written with the intent of defining any such protest as a

 “riot” or participation in such protest as “inciting a riot”; and (3) they retaliate against those

 subjected to these laws with excessive bail, fines, or cruel and unusual punishment as a

 means of hindering the speech of dissenting opinions



                                                 3
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 4 of 23 PageID 4




                                          PARTIES

        6.      Plaintiff, Lawyers Matter Task Force, is an extension of the Legacy

 Entertainment & Arts Foundation, Inc. 501(c)3, located in St. Petersburg, Florida

 (“Lawyers Matter”). Lawyers Matter was founded as a nonprofit advocacy organization to

 combat racial injustice and assist families who have lost loved ones to police brutality.

        7.      Fictious Plaintiff 1 is a resident and citizen of Orlando, Florida and a

 member of a protected class under 42 U.S.C. § 1981, et seq.

        8.      Defendant Ronald Dion DeSantis the Governor of the State of Florida

 (“Gov. DeSantis” or “DeSantis”). He is responsible under Florida law for ensuring “the

 laws be faithfully executed” and has the “authority to protect life, liberty, and property.”

 Florida Statutes §§ 14.01, et. seq. Defendant DeSantis is sued for his official capacity as

 the Governor of the State of Florida.

        9.      Defendant Ashley Brooke Moody is the Attorney General of the State of

 Florida (“A.G. Moody” or “Moody”). She is the State’s chief law enforcement officer and

 representative of the State in “all suits or prosecutions, civil or criminal or in equity,”

 brought or opposed by the State. Florida Statutes §§ 16.01, et. seq. Defendant Moody is

 sued for her official capacity as the Attorney General of the State of Florida.




                                              4

                                    BATES LIGON, PLLC
                            111 North Orange Avenue, Suite 800
                                     Orlando, FL 32801
                               http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 5 of 23 PageID 5




        10.       Defendant John William Mina is the Sheriff of Orange County, Florida

 (“Sheriff Mina” or “Mina”). He is the chief law enforcement officer in Orange County,

 Florida and is responsible for keeping the peace and order. Defendant Mina is sued for his

 official capacity and the Sheriff of Orange County, Florida.



                                  JURISDICTION AND VENUE

        11.       This Court has original jurisdiction over the subject matter of Plaintiffs’

 causes of action, pursuant to 28 U.S.C. §1331, because they arise under the First, Eighth

 and Fourteenth Amendments of the United States Constitution. U.S.C.S. Const. Amend. 1,

 VIII, and XIV.

        12.       The events giving rise to the claims alleged in the Complaint arose in

 Orange County, Florida which is within the confines of the Orlando Division of the Middle

 District of Florida. 28 U.S.C. §89(b). Venue in this Court is therefore proper pursuant to

 28 U.S.C. §1441(a).

        13.       All conditions precedent to the bringing of this action by Plaintiffs, if any,

 have occurred, or their performance has been waived by Defendants.

        14.       Plaintiffs have employed their undersigned attorneys and has agreed to pay

 them a reasonable fee for their services herein.



                                    STATEMENT OF FACTS

    I. THE “ANTI-RIOT” BILL



                                               5
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 6 of 23 PageID 6




        15.    The Anti-Riot Bill passed the Florida Legislature on April 15, 2021. The

 Bill was signed by Gov. DeSantis on April 19, 2021 and took effect immediately.

        16.    The Anti-Riot Bill provides, in relevant part:

               i.    “A person may not wilfully obstruct the free, convenient, and normal

                     use of a public street, highway, or road by:

                                1. Impending, hinder, stifling, retarding, or restraining

                                      traffic or passage thereon;

                                2. Standing on or remaining in the street, highway, or road;

                                      or

                                3. Endangering the safe movement of vehicles or

                                      pedestrians traveling thereon.”

               ii. “A person who assaults another person in furtherance of a riot or

                    aggravated riot prohibited under s. 870.01 commits a misdemeanor of

                    the first degree.

                                           *     *      *

                     “A person who commits an aggravated assault commits a felony of the

                     third degree.”




                                                6

                                    BATES LIGON, PLLC
                            111 North Orange Avenue, Suite 800
                                     Orlando, FL 32801
                               http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 7 of 23 PageID 7




                  “For the purposes of sentencing…a violation of this section committed

                  by a person acting in furtherance of a riot or an aggravated riot…is

                  ranked one level above the ranking...for the offense committed.”

             iii. “A person who commits a battery in furtherance of a riot or aggravated

                 riot…commits a felony of the third degree.”

             iv. “For the purposes of sentencing…a violation of this section committed

                 by a person acting in furtherance of a riot or an aggravated riot…is

                 ranked one level above the ranking…for the offense committed.”

             v. “It is unlawful for a person, assembled with two or more other persons

                 and acting with a common intent, to use force or threaten to use

                 imminent force, to compel or induce, or attempt to compel or induce,

                 another person to do or refrain from doing any act or to assume,

                 abandon, or maintain a particular viewpoint against his or her will.”

                 “A person who violates [this section] commits a misdemeanor of the

                 first degree.”

                 “A person arrested for a violation of this section shall be held in custody

                 until brought before the court for admittance to bail.”

             vi. “Notwithstanding any other provision of the law, a person convicted of

                 battery upon a law enforcement officer committed in furtherance of a

                 riot or an aggravated riot…shall be sentenced to a minimum term of

                 imprisonment of 6 months.”



                                           7
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 8 of 23 PageID 8




                 “For the purposes of sentencing…a felony violation of this section

                 committed by a person acting in furtherance of a riot or an aggravated

                 riot…is ranked one level above the ranking…for the offense

                 committed.”

                 “Any person who, without the consent of the owner thereof, willfully

                 and maliciously defaces, injures, or otherwise damages by any means a

                 memorial or historic property…and the value of the damage to the

                 memorial or historic property is greater than $200, commits a felony of

                 the third degree. A court shall order any person convicted of violating

                 this subsection to pay restitution, which shall include the full cost of

                 repair or replacement of such memorial or historic property.”

            vii. “It is unlawful for any person to willfully and maliciously destroy or

                 demolish any memorial or property, or willfully and maliciously pull

                 down a memorial or historic property, unless authorized by the owner

                 of the memorial or historic property. A person who violates this section

                 commits a felony of the second degree.”

                 “A court shall order any person convicted of violating this section to

                 pay restitution, which shall include the full cost of repair or replacement

                 of such memorial or historic property.”


                                           8

                                BATES LIGON, PLLC
                        111 North Orange Avenue, Suite 800
                                 Orlando, FL 32801
                           http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 9 of 23 PageID 9




            viii. “[I]f the burglary is committed during a riot or an aggravated riot...and

                 the perpetration of the burglary is facilitated by conditions arising from

                 the riot...the burglary is a felony of the second degree.”

                 “[I]f the property is stolen during a riot or an aggravated riot…and the

                 perpetration of the theft is facilitated by conditions arising from the

                 riot…the theft is a felony of the first degree...A person arrested for

                 committing a theft during a riot or an aggravated riot…may not be

                 released until the person appears before a committing magistrate at a

                 first appearance hearing.”

             ix. “(1) In a civil action for damages for a personal injury, wrongful death,

                 or property damage, it is an affirmative defense that such action arose

                 from an injury or damage sustained by a participant acting in furtherance

                 of a riot. The affirmative defenses…shall be established by evidence

                 that the participant has been convicted of a riot or an aggravated riot;

                 (2) In a civil action…the court must, on a motion by the defendant, stay

                 the action during the pendency of a criminal action that forms the basis

                 for the defense.”

                 “A violation of this section, if committed by a person in furtherance of

                 a riot or an aggravated riot…is ranked one level above…for the offense

                 committed.”




                                            9
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 10 of 23 PageID 10




           17.     Under the Bill, “[a] person commits a riot if he or she willfully participates

   in a violent public disturbance involving an assembly of three or more persons, acting with

   a common intent to assist each other in violent and disorderly conduct, resulting in: (a)

   Injury to another person; (b) Damage to property; or (c) Imminent danger of injury to

   another person or damage to property. A person who commits a riot commits a felony of

   the third degree.”

           18.     The Bill also provides that,“[a] person commits aggravated rioting if, in the

   course of committing a riot, he or she: (a) Participates with 25 or more other persons; (b)

   Causes great bodily harm to a person not participating in the riot; (c) Causes property

   damage in excess of $5,000; (d) Displays, uses, threatens to use, or attempts to use a deadly

   weapon; or (e) By force, or threat of force, endangers the safe movement of a vehicle

   traveling on a public street, highway, or road. “

           “A person who commits aggravating rioting commits a felony of the second

   degree.”

           19.     “A person who commits inciting a riot if he or she willfully incites another

   person to participate in a riot, resulting in a riot or imminent danger or a riot. A person who

   commits inciting a riot commits a felony of the third degree.”

           20.     “A person commits aggravated inciting of a riot if he or she: (a) Incites a

   riot resulting in great bodily harm to another person not participating in the riot; (b) incites


                                                 10

                                       BATES LIGON, PLLC
                               111 North Orange Avenue, Suite 800
                                        Orlando, FL 32801
                                  http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 11 of 23 PageID 11




   a riot resulting in property damage in the excess of $5,000, or; (c) supplies a deadly weapon

   to another person or teaches another person to prepare a deadly weapon with intent that the

   deadly weapon be used in a riot for an unlawful purpose. A person who commits aggravated

   inciting a riot commits a felony of the second degree.”

          21.     The Bill unconstitutionally targets protected speech, including protests

   against the murders of minorities at the hands of police officers – including the murders of

   George Floyd, Breonna Taylor, and Elijah McClain, which cannot be properly

   characterized as “directed to inciting or producing imminent lawless action and an [] likely

   to incite or produce such action.” Brandenburg v. Ohio, 395 U.S. 444,447 (1966). The Bill

   unconstitutionally threatens to impose liability on individuals expressing their rights to free

   speech regardless of their intent to incite violence, the likelihood that their speech will

   result in violence, or the imminence of the intended violence.

          22.     The Bill’s terms are unconstitutionally overbroad, reaching speech that

   encourages or advises but does not incite unlawful activity.

          23.     The Bill is unconstitutionally vague, such that it does not provide

   individuals proper notice of what forms of free speech will expose them to civil and

   criminal liability and invites arbitrary enforcement.

          24.     Even if a person is not present at an event that began as a peaceful

   demonstration but becomes a classified as “riot” where acts of violence or force occur, that

   person risks civil liability under the Bill by advising or encouraging those present to deface

   memorials or historic property.



                                                 11
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 12 of 23 PageID 12




          25.     The Bill describes its purpose as combatting public disorder. Ex. A, p. 1

          26.     The Bill targets protests against the murders of minorities at the hands of

   police officers – including the murders of George Floyd, Breonna Taylor, and Elijah

   McClain.

          27.     DeSantis praised the Bill for being “the strongest anti-rioting, pro-law-

   enforcement piece of legislation in the country.” See Business Insider “Florida Gov. Ron

   DeSantis Signs ‘Anti-Riot’ Bill That Grants Civil Immunity to Drivers Who Hit Protesters

   and Protects Budgets From Being Cut” found at https://www.businessinsider.com/florida-

   gov-ron-desantis-signs-anti-riot-bill-2021-4

          28.     The Bill is aimed at cracking down on public disturbances and local

   governments that interfere with efforts to stop a riot.

          29.     On Saturday, April 24th, 2021, Lawyers Matter and Fictitious Plaintiff 1

   intend on exercising their freedom of speech rights at a peaceful demonstration honoring

   George Floyd and other victims of racism and police brutality. A true and exact copy of

   the informational flyer is attached hereto as Exhibit B and incorporated herein by

   reference.

          30.     However, the signing of the Anti-Riot Bill on April 19, 2021 by DeSantis

   effectively barred Plaintiffs from exercising their free speech rights because of the resulting

   penalty of arrest by Sheriff Mina and imprisonment by A.G. Moody in the State of Florida.


                                                  12

                                      BATES LIGON, PLLC
                              111 North Orange Avenue, Suite 800
                                       Orlando, FL 32801
                                 http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 13 of 23 PageID 13




           31.     According to DeSantis, the Bill is a “really remarkable if you look at the

   breadth of this particular piece of legislation.” He further stated the Bill, “strikes the

   appropriate balance of safeguarding every Floridians’ constitutional right to peacefully

   assemble, while ensuring that those who hide behind peaceful protest to cause violence in

   our communities will be punished.” See Business Insider Art. Published April 19, 2021.

           32.     The breathtaking scope of the Bill includes granting civil immunity to

   people who drive into peaceful demonstrators if such demonstration blocks a road,

   prevents people accused of “rioting” from bailing out of jail until after their first court

   appearance, increases penalties for assaulting law enforcement officers while engaging in

   a “riot,” penalizing local governments that interfere with efforts to stop a “riot,” and allows

   law enforcement agencies that face funding reductions to file objections.

           33.     Plaintiffs oppose the Bill for several reasons. These include, but are not

   limited to: (a) the definitions provided in an attempt to clarify what constitutes a riot,

   aggravated riot, or inciting of a riot or aggravated riot; (b) provisions that force civil

   liability onto those who lawfully express their first amendment rights in the form of a

   peaceful demonstration that may turn into a “riot” despite no intent to incite a riot or

   promote force; and (c) refusing those arrested for such violations the right to bail until after

   their first court appearance.

           34.     Plaintiffs have provided, and plans to provide additional funding,

   networked, and other encouragement to individuals who plan to peacefully exercise free




                                                 13
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 14 of 23 PageID 14




   speech relating to police brutality of minorities – specifically the murders of George Floyd,

   Breonna Taylor, and Elijah McCLain.

           35.     Plaintiffs are not inciting any individuals to commit imminent violent or

   forceful actions constituting a “riot”. To the contrary, Plaintiffs advocate against the use of

   violence wile promoting peaceful free speech demonstrations.

           36.     Plaintiffs plan to advise and encourage others to exercise their free speech

   rights through peaceful methods.

           37.     Due to their planned activity on April 24th, 2021, Plaintiffs now fear

   prosecution and imposition of civil liability under the Bill.

           38.     The advice, funding, and other support Plaintiffs planned to provide on

   April 24th, 2021, could, if carried out, violate the Denounced Laws. Plaintiffs all encourage

   or advise participation of their members in peaceful demonstrations. Of course, any

   peaceful demonstration can be characterized as a “riot” due solely on the misconduct of

   one or two individuals – without any intent by Plaintiffs. As it relates to the planned

   demonstration, perceived unlawful violence, acts of force, or arrests may occur, even

   violence perpetrated by law enforcement.

           39.     Plaintiffs fear criminal and civil liability under the Bill not withstanding

   their lack of intent to cause a “riot” or incite a “riot.”




                                                   14

                                       BATES LIGON, PLLC
                               111 North Orange Avenue, Suite 800
                                        Orlando, FL 32801
                                  http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 15 of 23 PageID 15




          40.     Plaintiffs must choose between encouraging and advising peaceful

   demonstrations, on the one hand, and exposing themselves to prosecution and civil liability

   under the Denounced Laws, on the other. Refraining from encouraging and advising

   peaceful demonstrations constitutes self-censorship at a loss of Plaintiffs’ First

   Amendment rights.

          41.     The Denounced Laws chill the free speech and expression of Plaintiffs and

   others who wish to engage in encouraging and advising peaceful demonstrations because

   they must refrain from such expressive activity to avoid the risk of prosecution.

          42.     The Bill is not narrowly tailored to achieve the government interest of

   Combating Public Disorder. Unwarranted violence or public disorder during a

   demonstration is already illegal under Florida law.

          43.     The governments’ reported interest in preventing “riots” is already

   established by existing Florida criminal statutes.

          44.     The governments’ reported interest in dissuading public free speech

   demonstrations by increasing criminal penalties for violating the Bill.

          45.     The governments’ reported interest in creating affirmative defenses to a

   civil action where the Plaintiff participated in a “riot” is already addressed by Florida’s

   wide latitude in the provision of affirmative defenses to any claim.

          46.     Preventing any peaceful demonstration consisting of more than three

   individuals as an effort to end or “riots” is not a valid government interest.




                                                15
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 16 of 23 PageID 16




             COUNT I – FIRST AMENDMENT – SPEECH AND EXPRESSIVE CONDUCT

          47.     Plaintiffs hereby reassert by reference in this Count 1 the allegations of

   Paragraphs 1 through 46 of this Complaint as if fully set forth herein.

          48.     The Denounced Laws target and impermissibly burden protected speech,

   including speech in the form of demonstrations advocating for police reform, opposes

   racism, or is viewed as controversial.

          49.     The Denounced Laws are content-based regulations that prohibit

   constitutionally protected speech meant to accomplish a political goal, including Plaintiffs’

   planned encouragement and advising of participating in such forms of self-expression.

          50.     The Denounced Laws are narrowly tailored to serve a substantial

   government interest, and not the interest of those subjected to the Denounced Laws,

   including Plaintiffs.

          51.     The Denounced Laws reach far beyond the type of expression that allows a

   state to legitimately punish on bases of said expression. They suppress provocative speech

   already protected by the Supreme Court’s holding in Brandenburg, thereby “impermissibly

   intrud[ing]” upon the First Amendment rights of speakers. Brandenburg v. Ohio, 395 U.S.

   444, 448 (1966).

          52.     The Denounced Laws fail to include a specific intent requirement or to

   require that the prohibited speech be likely to produce imminent lawless action.


                                                16

                                      BATES LIGON, PLLC
                              111 North Orange Avenue, Suite 800
                                       Orlando, FL 32801
                                 http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 17 of 23 PageID 17




          53.     The Bill makes organizations liable for their association with, and speech

   regarding, any individual who may be arrested in furtherance to a “riot”, even if the

   organization itself does not possess unlawful goals or the intent to commit an unlawful act.

   The State may limit unlawful acts in furtherance to a riot, but by limiting speech and

   conduct related to lawful action that leads to arrest, the Bill reaches a substantial amount

   of protected speech and association.

          54.     The potential liability to organizations prevents them from effectively

   advocating for their views, even though group association enhances advocacies.

          55.     As such, the Anti-Riot Bill is unconstitutional facially and as-applied to the

   planned, peaceful speech and expressive conduct of Plaintiffs, and any other persons

   subject to these laws.



                COUNT II – EIGHTH AMENDMENT – EXCESSIVE BAIL CLAUSE,
                            CRUEL AND UNUSUAL PUNISHMENT

          56.     Plaintiffs hereby reassert by reference in this Count II the allegations of

   Paragraphs 1 through 46 of this Complaint as if fully set forth herein.

          57.     The Eighth Amendment to the United States Constitution prohibits cruel

   and unusual punishments. U.S.C.S. Const. Amend. VIII (1791).

          58.     A paradigm, cruel and unusual punishment, is one that deprives an

   individual of a constitutional right without a legitimate and rational government purpose.




                                               17
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 18 of 23 PageID 18




          59.     The Anti-Riot Bill generates a cruel and unusual punishment by depriving

   a presumably innocent citizen of the right to assemble, the right to timely bail, and a right

   to a punishment that has not been arbitrarily enhanced.

          60.     Plaintiffs intended to exercise their right to assemble and peacefully

   demonstrate opposition of police brutality toward minorities on April 24th, 2021.

          61.     In reliance on the United States Constitution and Florida precedent,

   Plaintiffs organized, encouraged, and funded peaceful demonstrations and expressions of

   free speech set to take place on April 24th, 2021.

          62.     As part of that preparation, Plaintiffs expended personal and private

   financial resources.

          63.     DeSantis’ signing of the Bill into law on April 19th, 2021, generated what

   appears to be the intended effect (but whatever intentional or inadvertent the effect, the

   Bill’s violation of the Constitution happens and continues). The ability of Plaintiffs to

   conduct peaceful demonstration without fear of retaliation was impaired.

          64.     Both Lawyers Matter, and Fictitious Plaintiff 1, are no longer able to obtain

   co-sponsors or co-organizers since the other persons fear criminal prosecution under the

   Bill for organizing demonstrations.




                                                18

                                      BATES LIGON, PLLC
                              111 North Orange Avenue, Suite 800
                                       Orlando, FL 32801
                                 http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 19 of 23 PageID 19




          65.      Both Lawyers Matter, and Fictitious Plaintiff1, are also unsure of what

   responsibilities each has under the law (ie. the Bill) for the action of demonstration

   attendees.

          66.     In particular, each Plaintiff remains unsure of how their respective duties

   change from when the demonstration has eight attendees rather than nine. For example, do

   infants or the incompetent count? Do non-citizens count?

          67.     The Anti-Riot Bill should be declared unconstitutional since it not only is

   interlocally vague and without legitimate government purpose, but the Bill also imposes

   unconstitutional financial penalties on persons without affording them due process of the

   law (Fifth Amendment) and punishment without culpability (Financial and Constitutional

   Deprivation) in violation of the Eighth Amendment.



                   COUNT III – FOURTEENTH AMENDMENT – DUE PROCESS

          68.     Plaintiffs hereby reassert by reference in this Count III the allegations of

   Paragraphs 1 through 46 of this Complaint as if fully set forth herein.

          69.     The Denounced Laws, which prohibit encouraging and advising persons

   from participating in a “riot,” “acting with common intent,” or using acts of force are, on

   their face, void for vagueness.

          70.     The Denounced Laws fail to give fair notice to reasonable individuals or

   organizations about what conduct constitutes engaging in a “riot,” or violation of the

   criminal law in “furtherance of a riot.” Because of this, they cannot be enforced in a



                                               19
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 20 of 23 PageID 20




   consistent manner and invite arbitrary and discriminatory enforcement set to deter

   constitutionally protected speech. They thus violate the Due Process Clause of the

   Fourteenth Amendment.



          WHEREFORE Lawyers Matter Task Force, by extension of Legacy

   Entertainment & Arts Foundation, Inc., and Fictitious Plaintiff 1 hereby request this Court

   issue an order against Defendants providing that: (1) the Denounced Laws target and

   impermissibly burden protected speech, including speech in the form of demonstrations

   against police brutality of minorities; (2) the Denounced Laws are content-based

   regulations that prohibit constitutionally-protected speech meant to accomplish a political

   goal, including Plaintiffs‘ planned encouragement and advisement of peaceful

   demonstrations and self-expression; (3) the Denounced Laws are not narrowly tailored to

   serve a substantial government interest; (4) the Denounced Laws reach far beyond the type

   of expression that a state may legitimately punish. They suppress provocative speech and

   do not comply with the Supreme Court’s holding in Brandenburg, thereby “impermissibly

   intrud[ing]” upon the First Amendment rights of speakers. Brandenburg v. Ohio, 395 U.S.

   444,448 (1966); (5) the Denounced Laws fail to include a specific intent requirement or to

   require that the prohibited speech be likely to produce imminent lawless action or violence;

   (6) the Denounced Laws impermissibly make organizations liable for their association with


                                               20

                                     BATES LIGON, PLLC
                             111 North Orange Avenue, Suite 800
                                      Orlando, FL 32801
                                http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 21 of 23 PageID 21




   individuals who may be arrested at a “riot,” even if the organization itself does not possess

   unlawful goals and individuals in the organization do not possess the intent to commit an

   unlawful act; (7) the Denounced Laws impermissibly make organizations liable for their

   association with, and speech regarding, individuals who may be arrested at a “riot.” Getting

   arrested is not an unlawful act. The State of Florida may limit unlawful acts, but by limiting

   speech and conducted related to unlawful action that leads to arrest, the Bill violates a

   substantial amount of protected speech and association; (8) the Denounced Laws

   impermissibly assert that organization liability attaches even if the organizations

   associations with an individual who is subsequently arrested was not imminently related to

   the individuals arrest because there is no temporal limit on an organizations’ funding or

   encouragement of peaceful demonstrations and an eventual arrest. In effect, the Bill creates

   a perpetual threat of liability to Plaintiffs and others in the event that anyone Plaintiffs

   encourage, or assist is arrested at any point in the future. Accordingly, the Bill illegally

   restricts protected speech and association; (9) the Bill imposes violative liability to

   organizations so as to prevent them from effectively advocating for their views even though

   group association enhances their advocacy efforts; (10) the Defendants are authorized to

   enforce the Denounced Laws. As such, the Anti-Riot Law in unconstitutional facially, and

   as applied to the planned peaceful speech and expressive conduct of the Plaintiffs on April

   24th, 2021; (11) The Denounced Laws, which prohibit encouraging and advising persons

   participating in a “riot” to engage in acts of force of violence, are, on their face, void for

   vagueness; and (12) the Denounced Laws fail to give fair notice to reasonable individuals



                                                21
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 22 of 23 PageID 22




   regarding what conduct constitutes a “riot” or “inciting a riot” in violation of the Bill.

   Because of this, the Denounced Laws cannot be enforced in a consistent manner, they

   invite arbitrary and discriminatory enforcement, and they deter constitutionally protected

   free speech. Therefore, the Denounced Laws also violate the Due Process Clause of the

   Fourteenth Amendment. Pursuant to Rule 65 of the Federal Rules of Civil Procedure,

   enjoin Defendants, and all persons acting in concert with them, from enforcing portions of

   the Bill, and the criminal statutes relating to the Bill, against Plaintiffs and others,

   specifically provisions which attach liability for individual or organizations who direct,

   advise, or encourage other persons at a demonstration to engage in acts of force or violence;

   award to Plaintiffs their costs and reasonable attorneys’ fees in the case sub judice; and for

   such other and further relief as the court deems just and proper.



   Respectfully submitted this 21st of April, 2021.

   s/Aaron Carter Bates___________
   Aaron Carter Bates
   Florida Bar No. 011749
   BATES LIGON PLLC
   111 N. Orange Ave., Suite 834
   Orlando, FL 32801
   Phone: (407) 476-0620 ex.1620
   Fax: (407) 627-1293
   abates@fltriallawyers.com

   Counsel for Plaintiff


                                                22

                                      BATES LIGON, PLLC
                              111 North Orange Avenue, Suite 800
                                       Orlando, FL 32801
                                 http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 1 Filed 04/21/21 Page 23 of 23 PageID 23




                                     23
